Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted Whitlock on 03/26/2021.
The application has been amended as follows:
TITLE:
PINNED CYLINDRICAL ROLLER BEARING 

ABSTRACT:
A pinned roller bearing assembly having a plurality of pinned rollers, wherein each of the pins has threaded end received in a threaded aperture of a first support ring unthreaded and shouldered end received in a countersunk and unthreaded aperture of a second support ring.   Each end of each pin extends through its respective support ring and is rivetingly domed outside the support ring to secure its position and configuration.  The pinned roller bearings and support rings are disposed within an outer and inner race 

CLAIMS:
Claims 1, 3, 7 and 10-12 are cancelled.
:
a cylindrical roller which moves within an inner and outer race, and a pin disposed through an axial length of the cylindrical roller, wherein the pin comprise a first end and a second end each affixed to a support ring on each side of the bearing and between the inner and outer race, and wherein one of said first end or second end is threaded and the other of said first end or second end is unthreaded, wherein the pin is threadingly engaged with a threaded aperture formed in a first support ring and the unthreaded end is unthreadingly engaged to an unthreaded aperture formed in a second support ring, wherein the first and second ends of the pin are domed ends outside the support ring to which it is engaged, and wherein the domed ends are formed by hot-riveting the first and second ends of the pin.

Claim 6 (currently amended).    The pinned cylindrical roller bearing of claim 4, wherein the pin s a shoulder at each end which countersinks with a countersunk aperture formed in the first and second support rings.

Claim 8 (currently amended). The pinned cylindrical roller bearing of claim 4, wherein the pin is a plurality of pins 

Claim 9 (currently amended). The pinned cylindrical roller bearing of claim 4, wherein the pin is a plurality of pins threaded on one end of the pins, wherein a first pin of the plurality of pins is threadingly engaged with a first support ring and unthreadingly engaged to a second support ring, and a second pin of the plurality of pins immediately proximate to the first pin is threadingly engaged to the second support ring and unthreadingly engaged to the first support ring, and all of the plurality of pins are alternatingly threadingly engaged with one of the first and second support rings.

Claim 13 (currently amended).	A pinned cylindrical roller bearing comprising:
a plurality of cylindrical rollers having axial bores therethrough for receiving a pin within each cylindrical roller; 
a plurality of pins, each pin comprising a first threaded end and a second unthreaded and shouldered end; 
a first and second support ring, each support ring comprising a plurality of apertures configured to receive the first threaded end or second unthreaded end of one of the plurality of the pins, said apertures being evenly spaced and alternatingly being threaded or unthreaded for matingly receiving a respective threaded end or unthreaded end of the pin; and
an inner bearing race and an outer bearing race, wherein the pinned roller bearing is formed by a process comprising the steps of:




threadingly engaging the threaded ends of the pins into the alternatingly threaded apertures of the first support ring; 
threadingly engaging the threaded ends of the pins into the alternatingly threaded apertures of the second support ring; 
positioning the rollers over each of the pins; 
mating the unthreaded ends of the pins threadingly positioned in the first support ring to the unthreaded apertures in the second support ring and mating the unthreaded ends of the pins threadingly positioned in the second support ring to the unthreaded apertures in the first support ring; 
hot-riveting each end of the plurality of pins after threadingly engaging and unthreadingly mating ends of the pins to form domed ends on the pins; and 
placing the inner race and outer race in position in relation to the rollers.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding both claims 4 and 13, the prior art fails to teach or fairly suggest the claimed pinned cylindrical roller bearing having claimed structure in particular with at least one threaded end of the pin threadingly engaged with the support ring and both ends of each pin is hot riveted to end up with domed shaped ends (such domed shaped ends made by hot-riveting provides certain advantages as noted in instant specification, paragraphs [0004], [0005] and [0008]) in combination with the rest of the claim limitations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/27/2021